                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL        ‘O’
    Case No.      2:16-cv-08962-CAS-KSx             Date  February 14, 2019
    Title         MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. v. KRISTOPHER HUGHES, ET AL.
 
     

    Present: The Honorable          CHRISTINA A. SNYDER 
             Catherine Jeang                           Not Present                        N/A 
              Deputy Clerk                      Court Reporter / Recorder              Tape No. 
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants: 
                     Not Present                                         Not Present
                                                              
    Proceedings:       (IN CHAMBERS) - ADMISSIBILITY OF COPIES OF
                       PLAINTIFF’S CERTIFICATES OF COPYRGIHT  

       On February 12, 2019, plaintiff Manufacturing Automation & Software Systems,
Inc. (“MASS Group”) moved to admit into evidence copies of its certificates of
copyright, marked as exhibits 91, 218, 219, 220, 221, 222, 223. Defendants Kristopher
Hughes, James Huysentruyt, Informatrac, Inc., PcVue, Inc., and Edward Nugent
(collectively, “defendants”) objected on the basis that they were copies of the copyright
certificates, as opposed to the original public documents.

       The Court hereby admits these exhibits. To authenticate an item of evidence, the
offering party “must produce evidence sufficient to support a finding that the item is what
the proponent claims it is.” Fed. R. Evid. 901. “A duplicate is admissible to the same
extent as the original unless a genuine question is raised about the original's authenticity
or the circumstances make it unfair to admit the duplicate,” Fed. R. Evid. 1003, and a
photocopy constitutes a “duplicate” for the purposes of this rule, Fed. R. Evid. 1001(4).
See United States v. Hampton, 464 F.3d 687, 690 (7th Cir. 2006) (holding that
photocopies of certificates of insurance were admissible); see also Siegel v. Warner Bros.
Entm't Inc., 542 F. Supp. 2d 1098, 1121 (C.D. Cal. 2008), rev'd on other grounds sub
nom. Larson v. Warner Bros. Entm't, 504 F. App'x 586 (9th Cir. 2013) (finding that
photocopies of copyright registration certificates were admissible under Federal Rule of
Evidence 902(1)); Grand Upright Music Ltd. v. Warner Bros. Records, 780 F. Supp. 182,
184 (S.D.N.Y. 1991) (same).
         Here, plaintiff identifies these photocopies as duplicates of the original
certificates of copyright, and defendants raise no genuine questions regarding the original
certificates’ authenticity. The Court thus finds the copies of the certificates admissible to
 
CV-8962 (04/18)                           CIVIL MINUTES - GENERAL                          Page 1 of 2 
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL        ‘O’
    Case No.      2:16-cv-08962-CAS-KSx             Date  February 14, 2019
    Title         MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. v. KRISTOPHER HUGHES, ET AL.
 
the same extent as the original. These certificates are evidence only that the copyrights
covered by the registrations are valid and that plaintiff owns them. Plaintiff nonetheless
bears the burden of proving the meaning of the titles of the registered works listed in the
certificates, and the attachments to the certificates.

         IT IS SO ORDERED.

                                                                                  00               :     00 
                                                 Initials of Preparer                             CMJ 




 
CV-8962 (04/18)                     CIVIL MINUTES - GENERAL                                               Page 2 of 2 
